COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 THE STATE OF TEXAS,                                             No. 08-11-00289-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                          County Criminal Court No. 2
                                                 §
 RAFAEL CAMACHO, III,                                          of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 20110C01928)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and remand the cause for new trial, in accordance

with the opinion of this Court, and that this decision be certified below for observation.

       IT IS SO ORDERED THIS 28TH DAY OF AUGUST, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.